The opinion of the Court was delivered by
Tilghman C. J.
There certainly is a variance, which might have been taken advantage of, if the objection had been made in due time; but after verdict it is cured by the statute 5 Geo. I. ch. 13, extended to this state, by the report of the Judges of the Supreme Court. This statute enacts, that after verdict, the judgment shall not be stayed or reversed, for any defect or fault either in form or substance, in any bill, writ, original or judicial, or for any variance in such -writ from the declaration or other proceedings. The only question then, will be, whether the statement contains a sufficient description of the land recovered. I think it does. For we have a designation of the whole tract, of which this is a part, *272the quantity of land demanded, and the name of the adjoining tract. It is also said, to lie below, and adjoining Briar creek township. From all this, the land for which the suit is brought, appears with sufficient certainty. I am, therefore, of opinion, that the judgment should be affirmed.
Judgment affirmed.